DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 1 and 7 are objected to because of the following informalities:.  
Claim 1 contains an acronym (RFID), however does not provide the full names. If the applicant is to claim the acronym, the full name should be referenced at least once within the claims in parentheses (e.g. radio frequency identification (RFID)).
Claim 7 recites “and/or”. The “and/or” limitation is problematic since it is not certain whether both limitations, or one, or the other limitation, are part of the claimed combination.  For purposes of examination, the examiner has taken the "and/or" limitation to be in the alternative, i.e. "or".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the heating element”.  It is unclear what heating element the applicant is referring to since claim 1 fails to recite a heating element.  It is noted that claim 3 recites a heating element. Therefore, it is unclear if the applicant intended claim 4 to be dependent from claim 3.  Please clarify. 
Claim 8 recites “The pin thermode of claim 1, configured to connect…”.  It is unclear if the applicant means the pin thermode is configured to connect, or a part of the pin thermode, e.g. tip, is configured to connect.  Please clarify. The claim language should clarify what is configured to connect, i.e. “wherein the pin thermode is configured to connect…” or “wherein the tip is configured to connect…”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Martinent et al. (US 2010/0147958).
With respect to claim 1, Martinent et al. discloses a pin thermode for connecting a radio frequency identification (RFID) chip (20, 28) to an antenna  (7b, 8b) associated with a fabric substrate (15, 2f) ([0067], [0072], [0078], [0105], Figs. 1, 8-12), the pin thermode comprising:
a body (anvil E) ([0028], [0029], Figs. 11 and 12); and
a tip (end of anvil E) associated with the body and configured to penetrate the fabric substrate so as to be moved into contact with or into the vicinity of the antenna ([0028], [0029], [0066], [0069]-[0073], Figs. 4, 8-12).  .
With respect to claim 2, Martinent et al. discloses the tip is configured to have a cross-sectional area less than a cross-sectional area of the RFID chip or substantially equal to the cross-sectional area of the RFID chip (Figs. 4 and 8 illustrate the perforations formed by the anvil being smaller than RFID chip 20, 28).
With respect to claim 8, Martinent et al. as best understood, discloses the pin thermode is configured to connect to the antenna without increasing the temperature
 (anvil E is not heated but the thermode T is used for thermo-compression thus is necessarily heated) ([0027], [0069], [0106]).
Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the claim objections (where applicable) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (where applicable), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weinberger (US 2016/0352005) discloses an RFID chip (426) in the vicinity of an antenna (420, 422) associated with a substrate (408) with an adhesive positioned between the RFID chip and the antenna ([0001], [0012], [0041], Fig. 4); and applying pressure and heat to the RFID chip or the antenna using a top thermode (428) and a pin thermode (430) so as to cure the adhesive ([0041], Fig. 4).  Weinberger fails to disclose penetrating the substrate with a tip of the pin thermode to move the tip into contact with or into the vicinity of the antenna.
Moskowitz et al. (US 5,528,222) discloses using thermocompression bonding, suitable metal surfaces are brought into contact with pressure 750 and heat 740 applied by thermode 720 to form a metal-to-metal bond 760 usually gold bumps 730 on chip 710 to gold-plated leads 706 on substrate 705 which rests on lower thermode 780 (col. 6, lines 1-13; Fig. 7A).  Moskowitz et al. fails to disclose penetrating the substrate with a tip of the pin thermode to move the tip into contact with or into the vicinity of the antenna.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876